Citation Nr: 0820883	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-17 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for residuals of dental 
trauma, to include temporomandibular joint (TMJ) dysfunction, 
tinnitus, hearing loss, and headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In May 2006, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  Thereafter, in September 2006, the case was remanded 
for additional development.

At the time of the September 2006 remand, the issues on 
appeal were separately identified as entitlement to service 
connection for hearing loss, tinnitus, and headaches.  
However, upon consideration of VA examination reports 
obtained pursuant to the September 2006 remand, the Board has 
recharacterized the issues as identified above.  


FINDINGS OF FACT

1.  The veteran sustained dental trauma as a result of dental 
treatment in service.

2.  Resolving reasonable doubt in the veteran's favor, TMJ 
dysfunction is the result of inservice dental trauma.  

3.  Resolving reasonable doubt in the veteran's favor, 
tinnitus is the result of inservice dental trauma.  

4.  Resolving reasonable doubt in the veteran's favor, 
hearing loss is the result of inservice dental trauma.  

5.  Resolving reasonable doubt in the veteran's favor, 
headaches are the result of inservice dental trauma.  




CONCLUSIONS OF LAW

1.  The veteran's TMJ dysfunction was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran's tinnitus was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The veteran's hearing loss was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  The veteran's headache disorder was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Analysis

The veteran claims that he sustained dental trauma in service 
as a result of dental treatment.  He further claims that this 
dental trauma has resulted in TMJ dysfunction, tinnitus, 
hearing loss, and chronic headaches.  In this regard, it is 
noted that the claim for service connection for 
temporomandibular joint trauma was denied by a September 2004 
rating decision and the veteran did not appeal this 
determination; however, inasmuch as his claims arise from the 
1962 inservice dental trauma and based on the competent 
medical evidence discussed herein, the Board finds that the 
issues on appeal encompass the disorders which have resulted 
from dental extraction and include the issue of TMJ 
dysfunction.  

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, including organic disease of the nervous system 
such as sensorineural hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  In this case, the VA 
audiological evaluation reports confirm that the veteran has 
a bilateral hearing loss disability for VA purposes.  
38 C.F.R. § 3.385.  

The veteran's service medical records reflect that he 
underwent an extraction of tooth number 17 which required 
seven follow-up visits.  He recalls that this procedure was 
botched and led to excessive hemorrhage, infection, swelling, 
and tissue necrosis.  The veteran has described this incident 
as traumatic and alleges that he currently experiences 
residuals of TMJ dysfunction, tinnitus, hearing loss, and 
chronic headaches as a result of this trauma.  

A December 2006 report of VA dental examination notes this 
service dental treatment and follow-up visits and concludes 
that this was not a normal post operative course.  The 
examiner also contrasts this treatment with a subsequent 
inservice dental extraction of tooth number 32 which required 
zero post operative visits.  In this regard, it is noted that 
VA's General Counsel has held that having teeth extracted 
during service is not tantamount to dental "trauma."  See 
VAOPGCPREC 5-97 (Jan. 22, 1997; corrected on February 25, 
1997).  However, based on follow-up visits required in 
service and the conclusion of the VA dental examiner, it is 
conceded that the inservice extraction of tooth number 17 
resulted in dental trauma to the veteran.  

The veteran is a physician and he has provided his opinion 
that he currently experiences residuals, to include tinnitus, 
hearing loss, and headaches, as a result of this inservice 
dental trauma.  In addition, he has provided statements, 
dated in August 2004, from four private physicians in support 
of his claims.  

First, an August 2004 statement from R. L. Talley, D.D.S., a 
dentist at Craniofacial Pain Associates of Oklahoma, reflects 
that the veteran had been in receipt of treatment at this 
facility since December 1999, notes his history of traumatic 
wisdom tooth extraction in 1962, and includes that conclusion 
that "the event 42 years ago and the circumstances around 
the function of his jaw are all within medical probability a 
cause and effect relationship.  It is quite common to have 
tinnitus, hearing loss, and otherwise unexplained ear 
stuffiness with such trauma and a long-term affect on the 
temporomandibular joint."  

Second, an August 2004 statement from M. McGee, M.D., the 
veteran's physician at Otologic Medical Clinic, Inc., 
includes the opinion that "there is a reasonable likelihood 
that the tinnitus is related to the removal of his wisdom 
teeth, especially in lieu of the fact that his tinnitus began 
shortly thereafter.  

Third, an August 2004 statement from F. A. Davis, Jr., 
D.D.S., from Davis Dental Clinic, notes that, "[t]aking into 
consideration [the veteran's] symptoms, the traumatic events 
of his third molar removal 42 years ago it is very probable 
that we have a "cause and effect" condition.  I believe 
[the veteran] has long-term Temporomandibular Disorder caused 
by the traumatic removal of his third molars.  It is common 
for a patient to have tinnitus, ringing in the ears, 
congestion or fullness in the ears, and even hearing loss if 
they are suffering from Temporomandibular Dysfunction."

Finally, a fourth August 2004 statement from R. B. Dawson, 
M.D.F.A.C.S. from Dawson Medical Group recalls the veteran's 
medical history; however, this statement includes no opinion 
with respect to the etiology of the veteran's claimed 
disorders.  

In addition, a May 2006 statement from the veteran, who has 
been a practicing physician since 1970, includes the opinion 
that the long-term effects of the "brutal extraction" of 
his tooth are TMJ dysfunction with daily headaches, 
difficulty chewing, easy fatigue of the jaw, constant ringing 
or roaring in his ears, and hearing loss.  Because the 
veteran is a medical professional, the Board treats his 
opinion as to medical matters as competent evidence.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999).  While his 
opinion is competent evidence, the Board may consider that 
the veteran's interest in the outcome affects the 
credibility, and hence the probative value, of his opinion.  
Id. (citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
for the holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony, it does 
not affect competency to testify").

Upon review of these private medical statements and the 
opinion of the veteran, the Board finds that, collectively, 
these physicians conclude that the veteran's traumatic 
removal of his tooth in service has caused a 
temporomandibular joint disorder which has resulted in 
ongoing ear related symptoms, to include tinnitus, hearing 
loss, and headaches.  

A March 2005 report of VA audiometric examination includes 
the opinion that it is less likely that the veteran's hearing 
loss and tinnitus is related to military service as his 
service medical records, upon enlistment and discharge, 
reflect hearing acuity within normal limits and no tinnitus, 
bilaterally, and the first indication of hearing loss and 
tinnitus is found in March 1991, some 30 years after his 
discharge from military service.  

An October 2006 report of VA examination for neurological 
disorders notes that the veteran gives a history which is 
consistent with headaches with are muscle tension in 
etiology.  The examiner correlates with this history the 
finding of significant cervical spine degenerative disease 
which can be a cause and/or aggravating factor of muscle 
tension headaches.  The examiner's review of the service 
medical records indicated no evidence that the veteran 
suffered from a cervical spine condition or headaches in the 
military.  Therefore, the examiner concluded that there is no 
evidence that the headache disability is related to service 
and it is not as likely as not that the headache disability 
was incurred or aggravated in the service.  

An October 2006 report of VA audiometric examination notes 
that the veteran did not have noise trauma in the military 
and includes the opinion that it is less likely than not that 
the current threshold values are secondary to acoustic trauma 
in the military or TMJ dysfunction.  The examiner explained 
that he consulted with dentists and read literature and found 
that TMJ has not been found to cause hearing loss.  This 
examination report further concludes that it is as likely as 
not that recurrent tinnitus is secondary to the trauma to the 
jaw that caused the veteran's TMJ.  

A November 2006 report of VA general medical examination 
includes the diagnoses of temporomandibular joint syndrome, 
causing headaches; tinnitus, and high frequency sensorineural 
hearing loss.  The examiner further comments that TMJ 
syndrome started after the dental extractions and it is as 
likely as not that tinnitus is secondary to the veteran's TMJ 
dysfunction.  The examiner explains that it has been well 
documented in the literature that TMJ can cause tinnitus and 
the veteran did not have this prior to the extraction.  
Additionally, the examiner concluded that his high frequency 
sensorineural hearing loss is not likely related to his tooth 
extraction.  

The December 2006 report of dental and oral examination 
refers to the statement of Dr. Talley, described above, with 
respect to the possible sequelae from the veteran's 1962 
traumatic surgical extraction.  

Upon consideration of the foregoing, it is noted that the 
private medical statements as well as the VA examination 
reports conclude that the 1962 inservice traumatic dental 
extraction has resulted in TMJ dysfunction which has resulted 
in tinnitus.  However, it is further acknowledged that the 
record also includes medical opinions both for and against 
the veteran's claims for hearing loss and headaches.  

Based on the foregoing, the medical evidence concerning the 
determinative issue of whether the veteran's bilateral 
hearing and headaches are related to the dental trauma 
sustained in service, the Board finds that the evidence is in 
relative equipoise, i.e., about evenly balanced for and 
against his claim.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement."  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).

Based upon a thorough review of the above, the Board 
concludes that the evidence in this matter supports a finding 
that the veteran is suffering from TMJ dysfunction as a 
result of traumatic dental extraction in service which has 
resulted in tinnitus, hearing loss, and headaches.  Granting 
to the veteran the benefit of the doubt, the Board finds that 
service connection for TMJ dysfunction, tinnitus, hearing 
loss, and a headache disorder is warranted.


ORDER

Service connection for TMJ dysfunction, tinnitus, hearing 
loss, and a headache disorder is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


